Citation Nr: 0330966	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Propriety of the initial 10 percent rating assigned for 
intervertebral disc syndrome for the period from January 1, 
1995 to August 11, 1999.

2.  Propriety of the 20 percent rating assigned for 
intervertebral disc syndrome for the period commencing on 
August 12, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to 
December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent rating for 
intervertebral disc syndrome (IVDS), effective from January 
1, 1995.  The veteran appealed the rating assigned.  During 
the course of the appeal the Board remanded this case to the 
RO in April 1999 for additional evidentiary and procedural 
development.  In an October 1999 rating decision the RO 
granted a 20 percent evaluation for IVDS, effective on 
August 12, 1999, based on the date of a VA medical 
examination whose findings supported this evaluation.  The 
case was again remanded for RO development in October 2000.  
The evaluations assigned to the veteran's low back 
disability for the aforementioned periods were confirmed in 
a June 2003 RO decision.  The case was returned to the Board 
in September 2003 and the veteran now continues her appeal.


REMAND

In the current appeal, the veteran's service-connected low 
back disability had been evaluated under the schedular 
criteria contained in 38 C.F.R. § 4.71a.  The report of her 
last examination, dated in July 2001, does not include 
findings stated in terms that are consistent with the 
current rating criteria.  To evaluate the case properly, it 
is essential to have current medical findings that relate to 
the specific criteria in the applicable diagnostic codes.  
Massey v. Brown, 7 Vet. App. 204 (1994).  For this reason, 
the claim must be remanded for a VA examination.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be scheduled for a 
VA examination to determine the current 
disabling manifestations of her service-
connected back disability.  The 
examining physician must review the 
claims folder in conjunction with the 
examination.  The report of the 
examination must include a thorough 
description of the disabling 
manifestations of the back disability 
and specific responses to each of the 
following items:

	A.  State, in degrees, the exact forward 
flexion of the veteran's thoracolumbar 
spine.

	B.  State whether the back disability 
results in muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

	C.  State whether the veteran has 
ankylosis of the entire thoracolumbar spine.

	D.  If the response to item C, above, is 
yes, answer the following questions:
(1). Is the thoracolumbar spine fixed in 
flexion or extension?
(2). Does the ankylosis result in one or 
more of the following:  difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the 
abdomen; dyspnia or dysphagia; 
atlantoaxial subluxation or dislocation; 
or neurologic symptoms due to nerve root 
stretching.
2.  All notice and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must 
be properly applied in the development 
of the veteran's claims.

4.  After all requested development has been 
completed, the RO must re-adjudicate the 
claim.  If the claim is not resolved to the 
satisfaction of the appellant, she and her 
representative should be provided a 
supplemental statement of the case, and they 
should be given an opportunity to respond to 
it.  Thereafter, the case should be returned 
to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


